DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boileau (US 3,717,190) and further in view of Yamamoto (JP 6-106924) and Kajikawa (US 5,058,646, of record).  
As best depicted in Figure 3, Boileau is directed to a tire construction comprising a tread 3, a pair of sidewalls 4, a pair of bead cores 5, a plurality of belt layers 13,15, and first and second carcass plies 7,8, and a reinforcing rubber layer 9 arranged between said carcass plies.  It is further evident from Figure 3 that (a) said rubber layer 9 significantly overlaps with a widest width belt layer 15 and (b) said widest width belt layer 15 extends axially beyond a tread end.  Boileau actually states that belt layer 15 can extend into the sidewall, for instance over one-
With further respect to (a), Figure 3 depicts a significant overlap between rubber layer 9 and widest width belt layer 15.  While Boileau is silent with respect to the exact amount of overlap, the claimed amount of at least 30 mm is consistent with the general disclosure/depiction of Boileau.  It is further noted that the claims are directed to absolute dimensions and it is well taken that such dimensions significantly vary as a function of the intended use of the tire and ultimately the tire size.  Boileau states that the inventive tire is applicable to a wide variety of vehicles, including passenger cars, trucks, delivery trucks, buses, etc. (Column 5, Lines 45+).                     
In such an instance, though, Boileau depicts the presence of a single bead core 5- there is no disclosure to include first and second bead cores.
Yamamoto, on the other hand, is similarly directed to a tire construction and teaches the benefits of including first and second bead cores (e.g. Figure 10) as opposed to a single bead core (e.g. Figure 1).  More particularly, Yamamoto states that reduced rolling resistance and improved fuel consumption are a direct result of using first and second bead cores having specific rigidities.  One of ordinary skill in the art at the time of the invention would have found it obvious to include first and second bead cores in respective bead regions for the benefits detailed above.
Lastly, regarding claim 1, Boileau broadly states that the tire includes “radial cords” (Column 1, Lines 7+).  However, it is well known in the tire industry that the moniker “radial cords” encompasses cords having inclination angles as large as 30 degrees with respect to a 
With respect to claim 2, Boileau describes reinforcing rubber layer 9 as a “hard rubber layer” (Column 23+).  One of ordinary skill in the art at the time of the invention would have recognized the claimed modulus values of at least 1.55 MPa as being consistent with “hard” rubber compositions in the tire industry.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed modulus values.
Regarding claims 3 and 9, the claimed distance between 5mm and 30 mm is consistent with rubber layers positioned in tire sidewall and shoulder regions. Additionally, the claims define absolute dimensions and it is well taken that dimensions significantly vary as a function of the tire intended use and ultimately the tire size (greater dimensions are generally associated with larger tire constructions).
As to claims 5, 11, and 16, the general disclosure of a wide variety of tire sizes would have suggested the use of more than 2 carcass plies (Column 5, lines 45+) and such would encompass tire constructions in which multiple carcass plies are positioned inward of a reinforcing rubber layer.
With respect to claim 15, metal cables can be broadly viewed as “fiber reinforcement” (Column 4, Lines 16+).
Regarding claim 16, Figures 2, 11, and 13 of Yamamoto depict the inclusion of three bead cores. 
Claims 1-5, 9-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirelli (GB 1,478,660) and further in view of Kikuchi (US 5,707,462) and/or Ueyoko (US 5,285,835).   
	As best depicted in Figure 1, Pirelli is directed to a tire construction comprising a plurality of carcass plies (6 plies depicted in Figure 1) and a plurality of bead cores 6,7, wherein a reinforcing rubber layer 13 is arranged between third and fourth carcass plies (Page 2, Lines 65+).  It is further evident from Figure 1 that said reinforcing rubber layer overlaps with a widest width belt layer 3.  In such an instance, however, (a) Pirelli is silent with respect to a belt width in relation to the tread width and (b) Pirelli is silent with respect to the actual amount of said overlap (in terms of a distance).
	Regarding (a), Pirelli broadly teaches the inclusion of a breaker assembly 3 (Page 2, Lines 60+).  It is extremely well known that tire breaker assemblies are not limited to a single width- more often than not, such assemblies are described in terms of a range of widths.  Kikuchi (Column 2, Lines 1+) and/or Ueyoko (Column 5, Lines 24+) evidence the common relationship between belts or breakers and a tread width.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the breaker or belt of Pirelli with a width between 110% and 150% of a tread width as such is consistent with well-known and common tire designs.
	As to (b), given that the belt of Pirelli can extend axially beyond a tread width, it reasons that an overlap amount would exceed 30 mm.  This is particularly evident in view of the exemplary tire construction of Pirelli in which the tire section width is over 500 mm (Page 2, Lines 60+).  Again, the claims are directed to absolute dimensions and it is well recognized that 
	Lastly regarding claim 1, Pirelli describes radial tire constructions and “substantially” radial constructions (Page 3, Lines 30+).  One of ordinary skill in the art at the time of the invention would have recognized a “substantial” radial arrangement to include cords inclined at 60 degrees, for example.
	With respect to claim 2, Pirelli teaches modulus values between approximately 1.5 MPa and 8.8 MPa (Page 2, Lines 2+).
Regarding claims 3 and 9, reinforcing rubber layer 13 has a maximum thickness of 6 mm and thus an inter cord distance between cords in the third and fourth carcass plies is greater than 6 mm given the presence of topping rubber material (Page 2, Lines 90+).
As to claim 4, a radially inner end of reinforcing rubber layer 13 is radially inward of a height that corresponds with a maximum section tire width.  Additionally, a radially inner end of rubber layer 13 is radially above a rim flange height (as depicted in Figure 1).  The claimed range is consistent with that which is depicted in Figure 1 and additionally, as detailed above, the claims are directed to absolute dimensions.  Absent a conclusive showing of unexpected results, one of ordinary skill in the art at the time of the invention would have found it obvious to position an inner end of layer 13 in accordance to the claimed invention.  
With respect to claim 5, three carcass plies are arranged inward of reinforcing rubber layer 13.
Regarding claim 15, breaker or belt layers are recognized as including cord or fiber reinforcement in an elastomeric matrix. 

As to claim 17, respective carcass plies are only wrapped around a single bead core.
6.	Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirelli, Kikuchi, and Ueyoko as applied in claim 1 above and further in view of Komai (US 4,972,893).
As detailed above, Pirelli is directed to a tire construction comprising a reinforcing rubber 13 having a modulus between approximately 1.5 MPa and approximately 8.8 MPa.  In such an instance, though, Pirelli is silent with respect to the rubber used in the carcass plies.  
In any event, rubber used in carcass plies commonly has a modulus that mimics that of the reinforcing rubber layer of Pirelli, as shown for example by Komai (Column 2, Lines 3+).  Given that respective tire components are formed with rubber demonstrating the same mechanical property, it reasons that respective components would be formed with the identical rubber composition.  Absent a conclusive showing of unexpected results, one having ordinary skill in the art at the time of the invention would have found it obvious to form a tire of Pirelli in view of Kikuchi and Ueyoko in accordance to the claimed invention.      	
Allowable Subject Matter
7.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 12, 2021